DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 14-15, filed May 13, 2022, with respect to Claims 1-13 and 15-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-13 and 15-21 have been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable for reasons discussed in Applicant’s Remarks dated May 13, 2022 and also for the reasons discussed below.
The closest prior art (Catalano US010299008B1) describes “closed captioning component 402…to determine an optimal placement of closed caption text overlays such that the text overlays do not interfere with important objects and/or characters that are found in the video” (col. 8, lines 1-41).  Catalano describes “closed captioning component 402 is further or alternatively configured to determine on a frame-by-frame basis, an optimal position for the insertion of text overlays into a given frame of the video such that text overlays do not interfere with import objects or speakers of the given frame” (col. 13, lines 9-14).  Catalano describes “do not interfere with import objects or speakers of the given frame” (col. 13, lines 9-14).  Catalano teaches extracting audio from a video source, converting the audio into text, modifying a visual representation of the text to improve recognition of which characters are speaking, and to determine an optimal placement of closed caption text overlays such that the text overlays do not interfere with important objects and characters that are found in the video (col. 8, lines 31-41). For example, if an object is identified via motion vectors as moving from a first position in the current frame to a second position in the second frame, the text overlay position of the current frame is selected such that the text overlay does not overlap with the second position (col. 15, lines 23-28).  Catalano teaches that the closed captioning component 402 is a cognitive-based tool that applies machine learning models and engines (col. 8, lines 31-41).  However, Catalano does not teach wherein when the object is located outside the display area, the control unit is configured to control display of a reduced object, which is obtained by reducing the object located outside the display area, within the display area, wherein the control unit controls display of the reduced object near the determined arrangement area in which the character string is arranged in the display area.
Another prior art (Kim US 20160080838A1) teaches changing the placement of the visual information, such as to center the visual information on a display or nearer the center of the user 150’s visual field [0036].  Information may include data about relative position within the group, speed, direction or other navigational data, information such as information regarding weather, traffic, road conditions [0033].  However, Kim does not teach wherein when the object is located outside the display area, the control unit is configured to control display of a reduced object, which is obtained by reducing the object located outside the display area, within the display area, wherein the control unit controls display of the reduced object near the determined arrangement area in which the character string is arranged in the display area.
Another prior art (Lyren US 20170148221A1) teaches preventing, as a perimeter of the field of view moves toward the virtual object, the virtual object from moving outside the field of view of the head mounted display by reducing a size of the virtual object while the virtual object remains in the space and on the one side of the real object (Claim 36 of Lyren).  Virtual object exists adjacent to the real object [0061].  However, Lyren does not teach wherein the control unit controls display of the reduced object near the determined arrangement area in which the character string is arranged in the display area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Catalano (US010299008B1) teaches closed captioning component to determine an optimal placement of closed caption text overlays such that the text overlays do not interfere with important objects and/or characters that are found in the video (col. 8, lines 1-41).  
2.	Kim (US 20160080838A1) teaches changing the placement of the visual information, such as to center the visual information on a display or nearer the center of the user 150’s visual field [0036].  
3.	Lyren (US 20170148221A1) teaches preventing, as a perimeter of the field of view moves toward the virtual object, the virtual object from moving outside the field of view of the head mounted display by reducing a size of the virtual object while the virtual object remains in the space and on the one side of the real object (Claim 36 of Lyren).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611